Nichols, J.
Mrs. Ella Short filed a claim with the State Board of Workmen’s Compensation for compensation allegedly due her for an injury arising out of and in the course of her em*239ployment with the Glendale Mills, Inc., on July 21, 1954. Liberty Mutual Insurance Company is the insurer. The single director found that the claimant had sustained a compensable injury and awarded compensation for a temporary total disability from July 28, 1954, until January 25, 1955, the date of the hearing. The claimant appealed to the full board where the award of the single director was upheld. The superior court, on appeal by the claimant, affirmed the award of the full board and it is to that judgment that the claimant now excepts. Held:
Decided January 8, 1957
Rehearing denied February 28, 1957.
Richard D. Carr, Smith, Field, Doremus & Ringel, for plaintiff in error.
Henry A. Stewart, Sr., contra.
The fact that the claimant sustained a compensable injury and was entitled to compensation for a temporary total disability until the date of the hearing is uncontested; therefore, the only question remaining in the case is whether there was any evidence to support the award of the full board that the claimant's disability which resulted from the compensable injury had ceased at the time of the hearing. There was no conflict in the medical evidence that the claimant is disabled to some extent as the result of thrombophlebitis, and one physician, Dr. F. W. Cooper, testified that the disability the claimant is now suffering from is due to a chronic case of thrombophlebitis which she has had for at least five years, and that the acute attack of thrombophlebitis, for which compensation was paid the claimant, had cleared up. Therefore, there was some evidence to support the award of the full board, and where there is any evidence to support the award of the full board such award cannot, in the absence of some error of law appearing, be reversed by the superior court or this court on appeal. See Pepperell Manufacturing Co. v. Mathis, 92 Ga. App. 85, 88 (88 S. E. 2d 201), and cases cited. Accordingly, the judgment of the superior court affirming the award of the full board was not error for any reason assigned.

Judgment affirmed.


Felton, C. J., and Quillian, J., concur.